SECOND DIVISION
                                 BARNES, P. J.,
                              MILLER and RAY, JJ.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                             http://www.gaappeals.us/rules/


                                                                December 16, 2014




In the Court of Appeals of Georgia
 A13A0936. GEORGIA DEPARTMENT OF COMMUNITY
     HEALTH v. NORTHSIDE HOSPITAL, INC.
 A13A0937. KENNESTONE HOSPITAL, INC. v. NORTHSIDE
     HOSPITAL, INC.

      MILLER, Judge.

      In Ga. Dept. of Community Health v. Northside Hosp., Inc., 295 Ga. 446 (761

SE2d 74) (2014), the Supreme Court of Georgia reversed this Court’s opinion in Ga.

Dept. of Community Health v. Northside Hosp., Inc., 324 Ga. App. 326 (750 SE2d

401) (2013). We therefore vacate our earlier opinion, adopt the opinion of the

Supreme Court as our own, and reverse the trial court’s judgment.

      Judgment reversed. Barnes, P. J., and Ray, J., concur.